


110 HR 1694 IH: The Personnel Reimbursement for Intelligence Cooperation

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1694
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mr. Reichert introduced the following
			 bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To improve the financial assistance provided to State,
		  local, and tribal governments by expanding the eligible use of funding under
		  the Homeland Security Grant Program to include costs related to staff and law
		  enforcement analysts engaged in information and intelligence sharing
		  activities.
	
	
		1.Short titleThis Act may be cited as The Personnel Reimbursement for Intelligence Cooperation
			 and Enhancement of Homeland Security Act (The PRICE of Homeland Security
			 Act).
		2.FindingsThe Congress finds as follows:
			(1)After the
			 terrorist attacks on September 11, 2001, State, local and tribal governments
			 redoubled their efforts to combat terrorism and expended tremendous energy and
			 financial resources to help the Federal Government fight the terrorist
			 threat.
			(2)States and
			 localities have formed fusion centers, hired intelligence analysts and
			 contributed law enforcement officers and other resources to the expansion of
			 the Federal Bureau of Investigation’s Joint Terrorism Task Forces and the
			 establishment of Field Intelligence Groups, among other efforts.
			(3)These actions, in
			 conjunction with the efforts of the Federal Government and private industry
			 have materially contributed to the common defense of this Nation and have
			 helped keep our homeland secure.
			(4)The Federal
			 Government has endeavored to support these State efforts through the State
			 Homeland Security Grant Program and other methods of Federal assistance.
			(5)It is vital to
			 the security of our homeland that States and localities are able to continue
			 funding the participation of State and local analysts in fusion centers and in
			 their State and local efforts to combat terrorism and terrorist related
			 activities.
			3.Grant
			 eligibility for analysts
			(a)In
			 GeneralFinancial assistance provided to a State, local, or
			 tribal government by the Secretary of Homeland Security under the Homeland
			 Security Grant Program for terrorism prevention activities may be used by the
			 State, local, or tribal government to:
				(1)pay salaries for
			 current staff (including law enforcement) who serve as intelligence analysts to
			 facilitate information and intelligence sharing activities; and
				(2)hire new staff
			 (including law enforcement) and contractors to serve as intelligence analysts
			 to facilitate information and intelligence sharing activities.
				(b)QualificationsAn
			 individual must successfully complete training to ensure baseline proficiency
			 in intelligence analysis and production before the individual may serve as an
			 intelligence analyst, or as a staff intelligence employee or contractor hired
			 with amounts used under subsection (a).
			(c)Effective
			 DateThe requirement under subsection (a)(2) shall apply only
			 with respect to an individual hired after the date of the enactment of this
			 Act.
			
